                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                                            3/9/2020
                                                                            DATE FILED: ______________
---------------------------------------------------------------X
                                                               :
DECKERS OUTDOOR CORPORATION,                                   :
                                                               :
                                    Plaintiff,                 :   ORDER
                                                               :
                  -v-                                          :   19-CV-10943 (VSB) (JLC)
                                                               :
LUFFY MOMO, INC., DOES 1–10,                                   :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order of Reference dated March 6, 2020 (Dkt. No. 20), Judge Broderick referred this

case to me for settlement. The parties are directed to advise the Court within 30 days of the date

of this Order when they wish to schedule a settlement conference. The parties should do so by

filing a letter-motion on the docket that indicates at least three dates that are mutually convenient

for the parties. Alternatively, counsel are free to call chambers at (212) 805-0250 with both sides

on the line and coordinate with my deputy clerk, David Tam, to find a mutually convenient date

for the parties and the Court.

        SO ORDERED.

Dated: March 9, 2020
       New York, New York
